But upon reflection, the Couet (Thruston, J., contra,) was of opinion, that the scienter in the 2d count was immaterial, and therefore need not' be proved; because the receiving the slave and bringing him away, is a sufficient cause of action. The forms of declarations for enticing a servant from the service of his master, always aver the scienter; because the cause of action is the plaintiff’s loss of service ; a-particular and personal cause of action, not grounded upon a. violation of the right of property, but of the right of service. The défendant’s knowledge that the plaintiff had that right of service is, therefore, in such a case, material; but if a defendant violates-my right of general and absolute property in a‘chattel, it is not a necessary ingredient of the cause of action, that he should know that it was my property.